Case: 4:20-cv-00476-RWS_ Doc. #: 23 Filed: 07/02/20 Page: 1 of 3 PagelD #: 188

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF MISSOURI
EASTERN DIVISION

DON R. CLARK, JR., ADONIS H. CLARK,
SHERRIE CLARK-TORRENCE, ASHLEY

N. CLARK, NECOLE FISHER, and A. C., a Minor,
Through her Mother and Next Friend, Necole Fisher
Case No. 4:20-CV-476

Plaintiffs,

VS.

CITY OF ST. LOUIS

and

POLICE OFFICER NICHOLAS MANASCO,
POLICE OFFICER THOMAS STRODE
POLICE OFFICER ROSS DEVEREUX
POLICE OFFICER BENJAMIN LACY
POLICE OFFICER LARRY WENTZEL
POLICE OFFICER LINDSEY WETHINGTON
POLICE OFFICER MICHAEL JOYNER
POLICE OFFICER MATTHEW BOETTIGHEIMER
POLICE OFFICER BLAKE MOE

POLICE OFFICER BRADFORD ELLIS, JR
POLICE OFFICER JARRED THACKER
POLICE OFFICER CURTIS BURGDORF
POLICE OFFICER ADRIAN PATTON
POLICE OFFICER SCOTT AUBUCHON
POLICE OFFICER AMON FIGGS

POLICE OFFICER TIMOTHY BOYCE
POLICE OFFICER JOHN JONES

POLICE OFFICER JOSHUA BECHERER
POLICE OFFICER MICHAEL FLATLEY
POLICE OFFICER JOHN LONG

POLICE OFFICER GLENNON FRIGERIO
POLICE OFFICER DANIEL CORA

POLICE OFFICER JOSEPH BUSSO

ee Ne Ne ee ee et ee et ee ee ee ee et ee ee ee OEE Oe OS
Case: 4:20-cv-00476-RWS_ Doc. #: 23 Filed: 07/02/20 Page: 2 of 3 PagelD #: 189

POLICE OFFICER DANIEL BOOK
POLICE OFFICER ROGER ENGELHARDT
POLICE OFFICER MARK E. MCMURRY
POLICE OFFICER RONALD OFFT
POLICE OFFICER RONALD ALLEN
POLICE OFFICER BENNIE BLACKMON
POLICE OFFICER BRANDON MOORE
POLICE OFFICER RONALD A. MUELLER
POLICE OFFICER MARK SEPER

POLICE OFFICER MATTHEW TESREAU
POLICE OFFICER JAMES WURM, JR
POLICE OFFICER JAMES ZWILLING

Defendants,

NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

Please take notice that pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i),
Plaintiffs Don R. Clark, Jr., Adonish H. Clark, Sherrie Clark-Torrence,

Ashley N. Clark, Necole Fisher, and A. C., a Minor, discontinues the above-entitled action and

dismisses their Complaint without prejudice.

Date: Submitted: July 2, 2020

Respectfully submitted by,

/s/ Jerry! T. Christmas

Jerryl T. Christmas #45370 MO

6101 Delmar Blvd

St. Louis, Mo 63112

Telephone: 314-588-7105

Fax: 314-361-2525

Email: christmaslaw@yahoo.com
Case: 4:20-cv-00476-RWS Doc. #: 23 Filed: 07/02/20 Page: 3 of 3 PagelD #: 190

CERTIFICATE OF SERVICE

I hereby certify that on July 2, 2020 the foregoing document was electronically filed with
the Clerk of the Court to be served by operation of the Court’s electronic filing system on all

counsel of record.
